DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 


Claims 15-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The use of the word “about” in claims 15 is indefinite.  The instant specification does not provide a definition, or any further clarification, for the word “about”.  The metes and bounds are unclear.  



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welzbacker (Eco-friendly pavement may fortify longevity of pathways).

Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 2:  A polymer is inherently required to make a cured carbon fiber composite material.

Regarding claim 8:  Welzbacker teaches pervious concrete (page 2).
	Regarding claim 9:  Since the composition is the same as claimed it will possess the claimed hardened porosity and percent air voids.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 14:  This claim is being interpreted as an intended use of the composition.  Welzbacker teach the use in transportation applications (page 2).

Claim(s) 15, 16 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welzbacker (Eco-friendly pavement may fortify longevity of pathways).
Regarding claims 15, 21 and 22:  Welzbacker teaches a permeable pavement comprising a quantity of pavement material and a cured carbon fiber composite 
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 16:  A binding polymer is inherently required to make a cured carbon fiber composite material.
Regarding claim 20:  Welzbacker teaches pervious concrete (page 2).


Regarding claims 1-10 and 12-13:  Rangelov et al. teach a permeable pavement composition comprising a quantity of pervious concrete and a quantity of the claimed CCFCM (pages 876-877) with the claimed improvement in porosity, density and infiltration rate (pages 877-878).  ).  It is the position of the Office that claim 1 does not require a specific particle size.  Claim 1 does not define any particle size fractions.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions and any amount of carbon fiber will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 14:  Rangelov et al. teach that the composition is capable of functioning in the claimed capacity (page 875).

Claim(s) 15-18 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Rangelov et al. (Construction and Building Materials 126 (2016) 875-885).
Regarding claims 15-18, 20 and 22:  Rangelov et al. teach a method of making a permeable pavement composition comprising a providing a quantity of pervious concrete and adding a quantity of the claimed CCFCM that has been separated into different particle sizes using a mechanical refinement system (pages 876-877) to produce a composition with improvement in porosity, density and infiltration rate (pages 877-878).  Rangelov et al. teach the particle size of claim 22 (pages 876-877),   It is the position of the Office that claim 15 does not require a specific particle size.  Claim 15 does not define any particle size fractions.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions and any amount of carbon fiber will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this 
Regarding claim 21:  Rangelov et al. teach using a hammer-mill (Page 876).


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9, 10 and 12-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavendran et al. (2014/0099456).
Regarding claim 1 and 10-13:  Raghavendran et al. teach a permeable or porous [0034] pavement composition [0016] comprising a quantity of pavement material [Examples] and a quantity of CCFCM [Example 1, Examples] having improved tensile strength [Examples].  It is the position of the Office that claim 1 does not require a specific particle size.  Claim 1 does not define any particle size fractions.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions and any amount of carbon fiber will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are 
Since the composition is the same as claimed it will possess the claimed characteristics.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 2:  Raghavendran et al. teach an epoxy resin [Example 1].
Regarding claims 3-7:  The claims do not require that the CCFCM is separated or has particular particle sizes.  The claims only require that the CCFCM is capable of being separated by a hammer-mill and possess the claimed particle sizes.  The CCFCM of Raghavendran et al. is capable of being separated by a hammer-mill and possess the claimed particle sizes.
	Regarding claim 9:  Since the composition is the same as claimed it will possess the claimed hardened porosity and percent air voids.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art 
Regarding claim 14:  This claim is being interpreted as an intended use of the composition.  Raghavendran et al. teach the use in transportation applications [0003].

Claim(s) 15-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Raghavendran et al. (2014/0099456).
Regarding claim 15:  Raghavendran et al. teach a method of making permeable or porous [0034] pavement composition [0016] comprising providing a quantity of pavement material [Examples] and adding a quantity of CCFCM [Example 1, Examples] to produce a composition having improved tensile strength [Examples].  It is the position of the Office that claim 15 does not require a specific particle size.  Claim 15 does not define any particle size fractions.  The method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions and any amount of carbon fiber will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  

Regarding claim 16:  Raghavendran et al. teach a binding polymer [Example 1].
Regarding claims 17-18:  Raghavendran et al. teach separating elements of the CCFCM by using a mechanical refinement mechanism to provide spiral indentations, grooves, or surface roughness to the composite [0033; Figures 3-4; Examples].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welzbacker (Eco-friendly pavement may fortify longevity of pathways) as applied to claim 15 above.
Welzbacker teaches the composition of claim 1 (page 2).  The Applicant has clearly admitted, in the response of 4/11/2019, that the process of Group II is an obvious method of making the composition of Group I.  Therefore, based on the Applicant’s admission, the process of claims 17-19 is considered obvious.  See MPEP 817.

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raghavendran et al. (2014/0099456) as applied to claim 15 above.
Raghavendran et al. teaches the composition of claim 1 [Examples].  The Applicant has clearly admitted, in the response of 4/11/2019, that the process of Group II is an obvious method of making the composition of Group I.  Therefore, based on the Applicant’s admission, the process of claims 19-20 is considered obvious.  See MPEP 817.


Response to Arguments
Applicant's arguments filed 1/12/2022 have been fully considered but they are not persuasive. 
The Applicant has alleged that the prior art cited fails to teach the claimed infiltration performance.  This is not persuasive because the method for obtaining the infiltration rate is also not specified in the claim.  The instant specification states that a modified method it utilized.  Therefore, any particle size fractions and any amount of carbon fiber will meet the claim since the infiltration rate determination method can be optimized to meet the claimed rate.  
Furthermore, since the composition is the same as claimed it will possess the claimed infiltration rate.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763